 



Exhibit 10.16

(COMERICA LOGO) [p70336p7033600.gif]

THIRD MODIFICATION TO CREDIT AGREEMENT

     This Third Modification to Credit Agreement (this “Modification”) is
entered into by and between MATRIXX INITIATIVES, INC., a Delaware corporation,
and ZICAM, LLC, an Arizona limited liability company (individually and
collectively referred to herein as “Borrower”) and COMERICA BANK (“Bank”),
successor by merger with COMERICA BANK-CALIFORNIA, as of this 4th day of August,
2004, at San Jose, California.

RECITALS

     This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

     Bank and Borrower previously entered into a Credit Agreement dated May 29,
2002, as modified by a First Modification dated August 13, 2002, and a Second
Modification dated May 15, 2003. The Credit Agreement and all subsequent
Modifications shall be referred to herein as the “Agreement.”

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

AGREEMENT

     1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

     2. Modification to the Agreement. The Agreement is hereby modified as set
forth below.



  A.   In Section 1.1 of the Agreement, the following definition shall be added:
        “Accounts” shall mean and includes all presently existing and hereafter
arising accounts, including without limitation all accounts receivable, contract
rights and other forms of right to payment for monetary obligations or
receivables for property sold or to be sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered or to be rendered (including
without limitation all health-care-insurance receivables) owing to Borrower, and
any supporting obligations, credit insurance, guaranties or security therefor,
irrespective of whether earned by performance.     B.   In Section 1.1 of the
Agreement, the definition of “Eligible Accounts” shall be deleted in its
entirety.     C.   In Section 1.1 of the Agreement, the definition of “Eligible
Accounts Amount” shall be deleted in its entirety.     D.   In Section 1.1 of
the Agreement, the definition of “Quick Ratio” shall be modified by substituting
the words Eligible Accounts with the word Accounts.

     3. Conditions Precedent to the Modification. The effectiveness of this
Modification is conditioned upon receipt by Bank of this Modification, and any
other documents which Bank may require to carry out the terms hereof, which
shall include without limit:



  (a)   A legal documentation fee of $250, plus any Bank Expenses incurred
through the date of this Modification;     (b)   such other documents and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.

     4. Legal Effect. The effectiveness of this Modification is conditioned upon
receipt by Bank of this Modification, and any other documents which Bank may
require to carry out the terms hereof. Except as specifically set forth in this
Modification, all of the terms and conditions of the Agreement remain in full
force and effect.

     5. Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.

     IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 